UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA BILLINGS DIVISION

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

Case Number: CR 19-81-BLG-SPW-1
JORGE EDUARDO GARCIA-JARQUIN USM Number: 17655-046

David A. Merchant, II
Defendant's Attorney

 

THE DEFENDANT:

 

XX] | pleaded guilty to count(s) 1

 

gO pleaded nolo contendere to count(s) which
was accepted by the court

 

CO | was found guilty on count(s) after a plea of
not guilty

 

 

 

 

 

The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense Offense Ended Count
8:1326A.F Illegal Re-Entry 06/01/2019 l

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

0 The defendant has been found not guilty on count(s)
() Count(s) Ois Ore dismissed on the motion of the United States

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

August 16, 2019

Date of Imposition of Judgment

     

re ae P= a fenature of Judge
i sd f 1 of]
}

Susan P. Watters

United States District Judge
AUG 19 2019 Name and Title of Judge

 

  

Clerk, U S Disirict a August 16, 2019

District C
~ Bi Date
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 2 of 4

DEFENDANT: JORGE EDUARDO GARCIA-JARQUIN
CASE NUMBER: CR 19-81-BLG-SPW-1
IMPRISONMENT

Pursuant to 18 U.S.C. § 3553(a) and after considering the United States Sentencing Guidelines and policy
statements, it is the judgment of the Court that the defendant, JORGE EDUARDO GARCIA-JARQUIN, is
hereby committed to the custody of the Bureau of Prisons for a term of time served, with no supervised
release to follow.

Upon the defendant’s release from custody, it is ordered that the defendant be remanded to the custody and
control of the Bureau of Immigration and Customs Enforcement as it has been established that the defendant is

an alien who may be subject to deportation proceedings. The defendant shall not enter the United States without
proper application to and receiving permission from the Bureau of Immigration and Customs Enforcement.

(J The court makes the following recommendations to the Bureau of Prisons:

of The defendant is remanded to the custody of the United States Marshal.
(1 The defendant shall surrender to the United States Marshal for this district:

O at O am. O pm. on
O as notified by the United States Marshal.
QO The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O_ before 2 p.m. on
QO as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

RETURN
I have executed this judgment as follows:
Defendant delivered on __ to
at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

By:
DEPUTY UNITED STATES MARSHAL

 
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 3 of 4

DEFENDANT: JORGE EDUARDO GARCIA-JARQUIN
CASE NUMBER: CR 19-81-BLG-SPW-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of : No Term of Supervised
Release Imposed.
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 4 of 4

DEFENDANT: JORGE EDUARDO GARCIA-JARQUIN
CASE NUMBER: CR 19-81-BLG-SPW-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

 

 

 

 

 

 

 

Assessment | JVTA Assessment* Fine Restitution
TOTALS $0.00 $.00 $.00
oO The determination of restitution is deferred until An Amended Judgment in a Criminal
Case (AO245C) will be entered after such determination.
0 The defendant must make restitution (including community restitution) to the following payees in

the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment.
However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid
in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment
options on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C1) The court determined that the defendant does not have the ability to pay interest and it is ordered that:

oda

Othe interest requirement is waived for Oo fine O restitution
the
=the interest requirement for the O fine 0 © restitution is modified as
follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
